I concur in the judgment, but deem the language of Justice Field, cited in the main opinion, entirely too general to serve as authority in support of the conclusion here declared. Neither am I at all disposed to agree to the reasoning contained in the opinion of the court promulgated in Ex parte Lorenzen, 128 Cal. 431.1
At the same time, I see no reason why the law-making power may not declare that the possession of a lottery ticket by a person shall constitute a misdemeanor. The statute clearly means a possession knowingly, and so construed, there is no legal objection to its validity. (Ford v. State, 85 Md. 465;2 Ex parteMon Luck, 29 Or. 221.)
1 79 Am. St. Rep. 47.
2 60 Am. St. Rep. 337. *Page 114